DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/06/2021 and 12/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein body regions of a second conductivity type opposite the first conductivity type formed in the SiC substrate below the source regions and occupying a second part of the space between adjacent ones of the gate trenches; body contact regions of the second conductivity type formed in the SiC substrate and occupying a third part of the space between adjacent ones of the gate trenches; and shielding regions of the second conductivity type formed deeper in the SiC substrate than the body regions and adjoining a bottom of at least some of the gate trenches, wherein sections of the body regions disposed along sidewalls of the gate trenches form channel regions of the semiconductor device, wherein opposing sidewalls of the same gate trench are aligned with at least one of the (1-100) plane and the (-1100) plane of the SiC substrate so that the channel regions extend along the least one of the (1-100) plane and the (-1100) plane.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 5 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of MBH Docket No. 1012-2893forming shielding regions of the second conductivity type deeper in the SiC substrate than the body regions and adjoining a bottom of at least some of the gate trenches, wherein sections of the body regions disposed along sidewalls of the gate trenches form channel regions of the semiconductor device, wherein opposing sidewalls of the same gate trench are aligned with at least one of the (1-100) plane and the (-1100) plane of the SiC substrate so that the channel regions extend along the at least one of the (1-100) plane and the (-1100) plane.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 9 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein shielding regions of the second conductivity type formed deeper in the SiC substrate than the body regions and adjoining a bottom of at least some of the gate trenches; and additional shielding regions of the second conductivity type formed in the SiC substrate and adjoining a sidewall of at least some of the gate trenches, wherein the shielding regions are electrically contacted through adjoining ones of the additional shielding regions and/or adjoining ones of the body contact regions, wherein sections of the body regions disposed along sidewalls of the gate trenches form channel regions of the semiconductor device, wherein opposing sidewalls of the same gate trench are aligned with the at least one of the (1-100) plane and the (-1100) plane of the SiC substrate so that the channel regions extend along the at least one of the (1-100) plane and the (-1100) plane.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 12 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of forming additional shielding regions of the second conductivity type in the SiC substrate and adjoining a sidewall of at least some of the gate trenches; wherein at least one of the shielding regions, the additional shielding regions and the body contact regions are formed such that the shielding regions are electrically contacted through adjoining ones of the additional shielding regions and/or adjoining ones of the body contact regions, wherein sections of the body regions disposed along sidewalls of the gate trenches form channel regions of the semiconductor device, 28Infineon Ref. No. 2018P50962 US02 MBH Docket No. 1012-2893 wherein opposing sidewalls of the same gate trench are aligned with the at least one of the (1-100) plane and the (-1100) plane of the SiC substrate so that the channel regions extend along the at least one of the (1-100) plane and the (-1100) plane.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-4, 6-8, 10-11 and 13-15 depend from claim 1, 5, 9 or 12 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Zeng et al. (US Patent Appl. Pub. No. 2018/0358449 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895